         Case 4:21-po-05016-JTJ Document 5 Filed 01/07/21 Page 111/13/2020
                                                                 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           9712134
              Plaintiff,                   Location Code: M13

       vs.                                 ORDER

  GLENN R. DABEK,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $50 fine and $30 processing fee for violation 9712134 (for a total of $80), and for

good cause shown, IT IS ORDERED that the $80 fine paid by the defendant is

accepted as a full adjudication of violation 9712134.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 10, 2020, is VACATED.

      DATED this ___
                  13 day of November, 2020.


                                       ____________________________
                                       John T. Johnston
                                       United States Magistrate Judge
